Citation Nr: 1447201	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-15 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to October 1969 and from September 1981 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently transferred to the Hartford RO in Newington, Connecticut.  

In March 2011, the Veteran testified before the undersigned at a video conference hearing.  

The issue on appeal was last before the Board in February 2014 when it was remanded for additional evidentiary development.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.  


FINDING OF FACT

A low back disorder was not present during active duty or for years following the Veteran's discharge from service and is not etiologically related to service or service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the Veteran was provided all required notice in letters sent in September 2008 (direct service connection) and in June 2011(secondary service connection).  While the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  All relevant medical records have been.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

In addition, the Veteran has been afforded an appropriate VA medical examination.  The Board has determined that the report of a February 2013 examination is adequate for adjudication purposes.  The examiner had access to and reviewed the evidence of record.  He noted the Veteran's self-reported history and symptomatology and provided an etiology opinion based on the evidence of record and supported by an adequate rationale.  The Board finds the medical evidence of record is sufficient to decide the claim.

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The service treatment records are negative for evidence of a low back disorder.  In addition, there is no medical evidence suggesting the presence of a low back disorder within one year of the Veteran's discharge from service.

In June 2006, fourteen years after discharge, the Veteran, via his representative, submitted a claim of entitlement to service connection, in pertinent part, for chronic low back pain.  There was no report as to what was the etiology of the disorder.  In February 2007, the RO denied service connection for a low back disorder.

In August 2008, the Veteran submitted another claim of entitlement to service connection for a low back disorder.  He wrote that his service-connected left and right knee disabilities caused, in part, lower back problems.  

A VA clinical record dated in August 2008 reveals the Veteran reported that his low back was not currently hurting.  Another clinical record dated the same month includes the annotation that the Veteran reported he had had lower back problems for one year.  

At the time of a May 2009 VA fee-basis examination, the Veteran reported his back pain began in 2007 or 2008 on the right side.  He opined the back pain was due to his knees.  He reported his back had been better since he stopped working in 2007 when he was laid off.  He previously worked as a truck driver and welder.  Physical examination was conducted.  The pertinent diagnosis was chronic lumbar strain without evidence of degenerative disc disease or degenerative joint disease.  It was the examiner's opinion that the low back disorder was less likely than not the result of the service-connected bilateral knee disability.  

The Veteran testified before the undersigned in March 2011 that he was going to attempt to obtain a medical opinion in support of his back claim.  Such opinion has not been received to date.  

At the time of an August 2011 VA examination, the Veteran reported he did not have any pre-service back conditions, problems, trauma or injuries.  He also denied post-service trauma and injuries.  The Veteran reported that, in 2007, he began to experience low back pain which became progressively worse and that he believed the back disorder was due to his service connected right knee disability.  Physical examination was conducted.  X-rays were referenced as being negative for arthritis.  The examiner indicated that the Veteran did not currently have a disorder of the thoracolumbar spine and had not previously been diagnosed with such a disorder.  The examiner opined that the back disorder was less likely than not incurred in or caused by a claimed in-service injury, event or illness.  The rationale was that there was insufficient objective medical evidence to warrant the diagnosis of an acute or chronic lower back disorder or residuals thereof.  The examiner cited to the fact that the Veteran did not recall reporting a back problem during active duty or sustaining a back injury or trauma during service.  The examiner noted that the service treatment records did not document the evaluation or management of a low back disorder during service or immediately after active duty service.  Objectively verifiable physical examination abnormalities of the lower back were not identified on examination.  The examiner reported that non-organic physical examination findings were identified that cannot be explained with known neuroanatomical principles.  October 2008 radiographs were referenced as not demonstrating any abnormalities.  The examiner also opined that the back disorder was less likely than not proximately due to or the result of the Veteran's service connected knee condition.  The rationale provided was that there does not exist publications in peer reviewed medical journals with a high degree of supporting medical evidence demonstrating a higher association/incidence of lower back conditions/problems/impairments/disabilities in patients with non-ankylosed knee condition/impairment/disability resulting in an abnormal gait pattern than identified in the general population.   

A VA examination using the Acceptable Clinical Evidence (ACE) protocol was conducted in January 2013.  The examiner was in agreement with the examiner who conducted the August 2011 VA examination that there was no objective documentation of a chronic low back disorder.  The examiner noted the diagnosis of a back disorder which was made in May 2009 was based on one examination with subjective reporting by the Veteran.  As such, the examiner opined it is less likely than not that a low back disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's service-connected knee disabilities.  

On a VA examination in February 2013, the examiner diagnosed low back strain.  The Veteran reported that he continued to have low back pain with pain shooting towards the right side of his lower back.  Pain was increased with walking or sitting too long.  The Veteran was retired.  He walked with a limp.  An X-ray was referenced as showing mild facet joint athropathy at L5-S1 which had not significantly changed from the prior study.  With regard to etiology, the examiner wrote that review of the claims file did not document a chronic low back condition or medical visits for a low back pain during service including at the time of the retirement examination.  The service treatment records did not document any chronic low back disorder.  Post-service records document the onset of non-radiating back pain beginning in 2007 or 2008.  The Veteran had one visit for low back pain documented in 2008 but without treatment.  The examiner reviewed the report of the May 2009 VA examination and found that the diagnosis of chronic low back strain made at that time was based on one examination with subjective reporting by the Veteran.  Based on this subjective reporting, a diagnosis of chronic lumbar pain was given.  X-rays were referenced as revealing mild multilevel degenerative disc disease and facet joint athropathy which was not significantly changed from a prior study conducted in 2011.  Physical examination revealed a limp without gross distortion of body mechanics.  The examiner found that, while X-rays document mild degenerative disc disease and facet joint arthropathy, it was as likely as not that these findings reflect the cumulative effects of age and weight related changes.  Given the lack of objective documentation of an in-service low back disorder, it is less likely than not that his current low back disorder was incurred in or caused by military service.  Given that the onset of the low back pain occurred years after he sustained the service-connected knee injuries and that there was objective documentation of low back pain due to his prior occupation, it is less likely than not that the low back disorder is causally related to the service-connected knee disabilities.  The examiner opined it is more likely that the low back strain with X-ray findings is related to age/weight/post-service work related changes.  

At the time of a March 2014 VA examination the examiner noted the Veteran was seen in February 2013 for his low back strain.  He also had degenerative joint disease of the spine.  The examiner noted her prior opinion in February 2013.  She wrote that, given review of records, she continues to believe that the Veteran's low back conditions are less likely than not due to service and there is no objective documentation that his low back strain/degenerative joint disease was permanently worsened by the Veteran's service-connected knee disabilities.  As such, it is less likely than not that his low back disorders were permanently worsened by the service-connected knee disabilities.

Analysis

The Board finds that service connection is not warranted for a low back disorder on a direct basis.  The service treatment records are negative for evidence of a low back disorder, and the Veteran himself has reported that he did not recall injuring his back during active duty.  The Veteran has indicated that his back pain began in 2007 or 2008 which is 13 or 14 years after his discharge.   The Board finds that there is no evidence of record which indicates that the Veteran injured his back during active duty nor is there any competent evidence demonstrating that the Veteran currently has a back disorder which was incurred in or aggravated by his active duty service.

The Board finds that service connection is not warranted for a back disorder on a presumptive basis.  There is no evidence of record suggesting that arthritis of the low back was present within one year of his discharge from service.

The Veteran is claiming that he has a low back disorder which is etiologically related to his service-connected bilateral knee disability.  The Board finds that the preponderance of the evidence establishes that the Veteran's low back disability was not caused or permanently worsened by service-connected disability.  
The evidence of record which links the current back problems to the service-connected knees is limited to the Veteran's own allegations and testimony.  The Board notes, however, that the record is devoid of any evidence indicating that the Veteran has received specialized medical training.  While he is competent to report on what he experiences via his senses , whether his low back disability was caused or permanently worsened by his bilateral knee disability are medical questions that he is not competent to answer.  
There is competent evidence of record which demonstrates that the Veteran's back disorder is not etiologically linked to his active duty service or to the service-connected knee disabilities.  The report of the May 2009 fee-basis examination reveals no link was found.  However, the probative value of this report is significantly lessened as the examiner did not provide a supporting rationale for why it was determined that there was no link between the back and knee pathology.  The report of the August 2011 examination includes a finding that there was no link.  The rationale with regard to why it was determined there was no link between the back and knee pathology was based on the examiner's review of pertinent medical literature.  The review of the medical literature did not support the Veteran's allegations regarding etiology.  The Board finds this opinion should be afforded probative weight as it is adequately supported.  The report of the February 2013 VA examination is also probative.  The examiner found no link between active duty and the back disorder as well as no link between the back and knee disabilities.  The rational was a lack of documentation of any back injuries based on a review of the evidence and analysis of the Veteran's self-reported history of injuries during active duty.  The rationale for why it was found that there was no link between the back and knees was based on the timing of the back pain when viewed in relation to when the knee disabilities began and a finding that back pain and employment were linked.  The examiner also provided a plausible alternative etiology for the back problems, opining that they were due to age, weight and post-service work related changes.  Finally, the report of the March 2014 VA examination resulted in a negative etiology opinion.  The rationale was that there was no objective documentation that the back problems were permanently worsened by the knee disabilities.  This opinion is entitled to some probative weight as it was based on a review of all the medical evidence which the examiner determined did not document a permanent worsening.  

The Board finds that the record, particularly the report of the February 2013 VA examination, provides competent probative evidence demonstrating that any back disorder present during the appeal period is not etiologically related to the Veteran's active duty or to service-connected disability.  

Accordingly, service connection is not warranted for the Veteran's low back disability.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for low back disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


